Citation Nr: 0029354	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach 
condition, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for sinus infections 
and a runny nose, to include as due to an undiagnosed 
illness.

11.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The veteran had active military service from December 1983 to 
December 1992.  Remarks on the veteran's DD-214 indicate that 
he served in Southwest Asia from January 1990 to June 1991.  
Decorations awarded included, in part, a Southwest Asia 
Service Medal with two Bronze Service Stars and a Kuwait 
Liberation Medal. 

The Board of Veterans' Appeals (Board) received this case on 
appeal from rating decisions dated in April 1999 and August 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals has been obtained.

2.  The veteran's claim of service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107.  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register that reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.

The Board notes that, during the course of the veteran's 
appeal, the statute governing assistance to claimants, 
38 U.S.C.A. § 5107, was amended.  The new version of the 
statute eliminates the requirement that a person submitting a 
claim for benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his claim; rather, 
the Secretary is required to assist a claimant in developing 
all facts pertinent to a claim for benefits, to include 
providing a medical examination when such examination may 
substantiate entitlement to the benefits sought, except when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  Id.  The effective 
date of the change in the statute was October 30, 2000.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

Here, a March 1999 VA medical examination report shows a 
diagnosis of PTSD attributable to the veteran's alleged 
stressors in service.  As such, the evidence currently before 
the Board includes medical evidence suggesting that the 
veteran currently suffers from PTSD, the veteran's claimed 
in-service stressor events, which are presumed credible, and 
medical evidence linking the PTSD to events in service.  The 
veteran's claim therefore meets the requirements set forth by 
the Court in Caluza.  Accordingly, as the veteran has 
submitted a well-grounded claim of service connection for 
PTSD, the Board finds that in this instance, the prior 
version of 38 U.S.C.A. § 5107 is more favorable to the 
veteran's claim.  


ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed, subject to further 
action, as discussed hereinbelow.


REMAND

The veteran has asserted that he suffers from PTSD due to 
stressful experiences while serving in Southwestern Asia 
during the Persian Gulf War.  While a VA physician diagnosed 
the veteran with PTSD in March 1999, the Board notes that it 
is not entirely clear which events were relied upon by health 
care providers to diagnose PTSD.  Moreover, there has never 
been any verification of the stressor events that the veteran 
reports were the cause of his disorder. 

The Board notes that if the stressor events described by the 
veteran, upon which the PTSD diagnosis is based, are not 
related to combat, or if they are related to combat but it is 
determined that the veteran did not engage in combat with the 
enemy, then the events upon which the PTSD diagnosis is based 
must be verified by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  In other words, if the claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

In the instant case, the veteran has been diagnosed with PTSD 
on a number of occasions, including on a March 1999 VA 
examination report.  Although the PTSD diagnosis has been 
complicated by other psychiatric diagnoses (chronic 
depression), the Board notes that PTSD was also reported on 
subsequent treatment records from the mental health clinic. 

While the veteran asserts that he had combat support 
experience in the Persian Gulf,  the Board notes that the 
objective evidence of record does not verify that he was 
involved in combat.  Review of the veteran's DD Form 214 for 
his period of service reveals that he served in Southwestern 
Asia during the Persian Gulf war and that his list of awards 
and decorations included a Southwest Asia Service Medal with 
two Bronze Service Stars and a Kuwait Liberation Medal.  His 
record of assignments indicates that his military 
occupational specialty was in motor transport.  

Stressful incidents during service reportedly included living 
in fear of SCUD missiles and chemical attacks, witnessing a 
fellow soldier being killed, seeing bodies of enemy soldiers, 
and seeing a Captain walk out into a minefield an not return.  
The Board notes, however, that none of these events has not 
been verified.  Prior to determining whether the veteran has 
PTSD related to service, it is necessary to verify his 
claimed in-service stressors.  

The record reflects that the RO has not referred this claim 
for verification of the stressful incidents related by the 
veteran, to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the Environmental Support 
Group).  Accordingly, the Board finds that the RO should 
forward to the USASCRUR comprehensive and detailed 
information regarding the stressful events claimed to have 
been experienced by the veteran during service.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request from the veteran a statement containing as 
much detail as possible regarding the stressors to which he 
was exposed during service. 

The record also reflects that the veteran may be receiving 
ongoing psychiatric treatment, and that copies of clinical 
records of recent treatment have not been associated with the 
claims file.  Specifically noted in this regard is the lack 
of any records of psychiatric treatment since August 1999.  
These records and any ongoing treatment records should be 
obtained. 

The Board emphasizes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.

The veteran asserts that he is entitled to service connection 
for a stomach condition, joint pain, headaches, a sleep 
disorder, night sweats, fatigue, memory loss, depression, 
sinus infection and a runny nose and chest pain as chronic 
disabilities resulting from an undiagnosed illness.  The 
Board finds that new examinations are necessary in relation 
to these claims.

On the veteran's March 1999 mental disorders examination, the 
veteran was diagnosed with PTSD with serious symptoms 
including insomnia, intrusive thoughts, and depression.  
Additionally, on a February 1999 examination for chronic 
fatigue syndrome, the physician linked the veteran's 
symptoms, including insomnia, depressed mood, irritable bowel 
syndrome, memory loss, and chronic fatigue, with the 
veteran's chronic depression.  Furthermore, on the March 1999 
gastrointestinal examination, the examiner indicated that the 
veteran's irritable bowel syndrome may have been precipitated 
by his psychiatric/psychologic problems.  The conclusions in 
these examinations, when taken in concert, serve to tie many 
of the veteran's claimed symptoms to his diagnosed PTSD.  
However, definitive diagnoses were not rendered.

On VA examination in February 1999, the veteran reported 
complaints of diffuse polyarticular stiffness which had been 
going on since the time of the PGW.  It was noted that the 
veteran had no previous treatment and that he had not seen a 
doctor for these complaints.  The veteran reported that he 
became stiff approximately two to three times per week.  He 
indicated that multiple joints were effected including his 
elbow, shoulders, knees and back.  It was noted that the 
veteran's pain was relieved with ibuprofen and exercise.  The 
examiner indicated that the veteran has not had any braces or 
corrective shoes, that he has had no surgeries, that he has 
had no dislocations or subluxations, and that he has no 
constitutional symptoms of inflammatory arthritis.  The 
impression was that the veteran's muscle and joint stiffness 
was related to inactivity.  The examiner indicated that these 
problems were unlikely to have resulted from the veteran's 
involvement in the Gulf War.

The veteran has also asserted that he has headaches, sinus 
infections with runny nose, and chest pains which are due to 
undiagnosed illness.  Review of the record reveals that the 
examinations the veteran underwent for each of these symptoms 
were inadequate for addressing the issue of service 
connection due to undiagnosed illness.  While the veteran 
underwent a VA neurological examination in February 1999, the 
physician performing this examination did not provide medical 
findings regarding the presence or absence, severity, or 
etiology of any reported headaches.  Additionally, the 
physician examining the veteran's nasal and sinus complaints 
provided conflicting diagnoses of possible seasonal allergic 
rhinitis and no evidence of acute or chronic nasal or sinus 
disease.  Finally, the veteran was never given a VA 
examination regarding his complaints of chest pain.  

On remand, the veteran should be afforded new VA examinations 
for the claimed disorders.  The examiners should indicate 
whether or not the veteran has a disorder and, if possible, 
identify the etiology of that condition.  Where it is not 
possible to identify a specific disorder or the etiology of 
any disorder found, the examiner should so state.  
Additionally, examiners should be asked to comment as to 
whether or not any symptoms found are the result of an 
undiagnosed illness.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran and determine 
whether he has any additional information 
or evidence to present in support of his 
claims for service connection.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of his psychiatric disorder,  
stomach problems, sleep disturbances, 
night sweats, fatigue, memory loss, 
depression, headaches, sinus infections 
with runny nose, joint pain and chest 
pain.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  Specifically noted in 
this regard are records of treatment for 
the reported symptoms since August 1999.

2.  The RO should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding the 
reported incidents where he lived in fear 
of SCUD missiles and chemical attacks, 
witnessed a fellow soldier being killed, 
saw bodies of enemy soldiers, and saw a 
Captain walk out into a minefield an not 
return.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, etc.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted. 

3.  Regardless of the veteran's response, 
the RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  That 
agency should be requested to provide 
unit histories regarding the veteran's 
assigned units during his service in the 
Persian Gulf, to include the 2nd 
Battalion, 3rd FA Regiment, 3rd Army 
Division from January 1990 through June 
1991.

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
etiology of any current psychiatric 
disorder.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should specifically include or 
exclude a diagnosis of PTSD.  In 
determining whether the veteran 
experienced an inservice stressor that 
may be related to any diagnosed disorder, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by USASCRUR and/or the 
RO may be relied upon.  Based on his/her 
review of the case, the examiner should 
express an opinion, if possible, as to 
the medical probability that any 
currently demonstrated disorder is 
etiologically related to the veteran's 
service.  If PTSD is diagnosed, then the 
examiner should specify which verified 
incident(s) led to the development or 
aggravation of this disorder.  
Furthermore, the examiner should indicate 
whether any diagnosed psychiatric 
problems cause the veteran to suffer from 
other symptoms including: 
gastrointestinal problems, sleep 
disturbances, night sweats, fatigue, 
memory loss, depression, headaches, 
sinus/nasal problems, joint pain and 
chest pain.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder. 

5.  Following completion of the above 
development, the veteran should be 
afforded special VA examinations with 
regard to his claims concerning a stomach 
condition, sleep problems including night 
sweats, fatigue, memory loss, depression, 
headaches, a sinus/nasal condition, joint 
pain  and chest pain as chronic 
disabilities resulting from an 
undiagnosed illness.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to these examination.

(a)  The examiner should note and detail 
the veteran's reported symptoms relating 
to each of the above noted complaints. 

(b)  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.

(c)  If there are objective indications 
that the veteran is suffering symptoms of 
a stomach condition, sleep problems 
including night sweats, fatigue, memory 
loss, depression, headaches, a 
sinus/nasal condition, joint pain and/or 
chest pain, the examiner should note 
whether it is at least as likely as not 
that the manifestations are attributable 
to a known diagnostic disability or 
disabilities.  If any of the 
manifestations cannot be attributed to a 
clinically diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
departure from service during the Gulf 
War or that the illness was the result of 
the veteran's abuse of alcohol or drugs.

(d)  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiners disagree with 
any medical opinions contained in the 
claims file, the reasons for the 
disagreement should be set forth in 
detail.

6.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If any examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

7.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  Due consideration 
should be given to all pertinent laws, 
regulations and Court decisions.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


